Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 In Applicant’s Response to RCE dated 05/12/2022, Applicant amended Claims 1, 3-4, 6, 17-18, 20-21,23, and 26, and argued against all rejections previously set forth in the Office Action dated 01/28/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1, 3-8, 17-18, 20-24, 26, and 28-32 under 35 U.S.C. §103 previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas K. Beaulieu on 06/01/2022.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A control method implemented by a terminal device, wherein 
	rendering a plurality of home screens by the terminal device including a first home screen and a second home screen, wherein the second home screen comprises a first icon of a first application;
	displaying the first home screen including a search box; 
	receiving a first user input in the search box of the first home screen for searching 
	in response to receiving the first user input, displaying a result of the searching, wherein the result comprises a second icon of the first application in the first home screen; 
	in response to selecting the second icon of the first application in the first home screen, opening the first application and displaying a first application interface of the first application in the first home screen; and 
	when the first application is opened by selecting the second icon in the first home screen, of the first home screen to a second application interface of the first application in the second interface from the first home screen, 
	wherein the second home screen existed before opening the first application and is different from the first home screen. 

2. (Cancelled)

3. (Previously Presented) The control method of claim 1, further comprising indicating a first location of the first icon on the second home screen.

4. (Previously Presented) The control method of claim 3, wherein the first icon is located in a folder, and wherein the control method further comprises indicating a second location of a third icon of the folder on the second home screen.

5. (Previously Presented) The control method of claim 3 further comprising displaying, in response to the preset second user input, an animation in which the first application interface is gradually scaled down into the first location on the second home screen until the second home screen is displayed.

6. (Previously Presented) The control method of claim 1, wherein after detecting the preset second user input, the control method further comprises:
	determining, from prestored application icon location information, location information corresponding to the first icon, wherein the location information comprises the second home screen; or
	sequentially searching home screens from the first home screen to a last home screen for the second home screen.

7. (Previously Presented) The control method of claim 1, further comprising: 
	displaying a third home screen; 
	receiving a voice instruction of a user for searching a second application;
	opening the second application and displaying a second application interface of the second application in response to the voice instruction; and 
	switching from the second application interface to a fourth home screen when detecting a preset third user input for exiting the second application interface,
	wherein the fourth home screen comprises a third icon of the second application, and 
	wherein the fourth home screen is different from the third home screen.

8. (Previously Presented) The control method of claim 1, wherein the preset second user input comprises:
	tapping a home key;
	tapping a back key; or
	a predefined gesture operation for exiting the first application interface. 

9.-16. (Cancelled)

17. (Currently Amended) An electronic device comprising: 
	a memory configured to store one or more computer programs; and 
	a processor coupled to the memory, wherein the one or more computer programs cause the processor be configured to:
	render a plurality of home screens by the electronic device including a first home screen and a second home screen, wherein the second home screen comprises a first icon of a first application;
	display the first home screen including a search box; 
	receive a first user input in the search box of the first home screen for searching 
	in response to receiving the first user input, display a result of the searching, wherein the result comprises a second icon of the first application in the first home screen; 
	in response to selecting the second icon of the first application in the first home screen, open the first application and display a first application interface of the first application in the first home screen; 
	detect a preset second input for exiting the screen of the first application from the first home screen; and 
	when the first application is opened by selecting the second icon in the first home screen, switching from the first application interface of the first home screen to a second application interface of the first application in the second home screen in response to detecting the preset second input for exiting the first application interface from the first home screen, 
	wherein the second home screen existed before opening the first application and is different from the first home screen.

18. (Currently Amended) A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor, cause an apparatus to:
	render a plurality of home screens by the apparatus including a first home screen and a second home screen, wherein the second home screen comprises a first icon of a first application;
	display the first home screen including a search box; 
	receive a first user input in the search box of the first home screen for searching 
	in response to receiving the first user input, display a result of the searching, wherein the result comprises a second icon of the first application in the first home screen; 
	in response to selecting the second icon of the first application in the first home screen, open the first application and display a first application interface of the first application in the first home screen; 
	detect a preset second input for exiting the first application interface; and 
	when the first application is opened by selecting the second icon in the first home screen, switching from the first application interface of the first home screen to a second application interface of the first application in the second home screen in response to detecting the preset second input for exiting the first application interface from the first home screen, 
	wherein the second home screen existed before opening the first application and is different from the second home screen.

19. (Cancelled)
20. (Previously Presented) The electronic device of claim 17, wherein the one or more computer programs further cause the processor to be configured to indicate a first location of the first icon on the second home screen.
21. (Previously Presented) The electronic device of claim 20, wherein the first icon is located in a folder, and wherein the one or more computer programs further cause the processor to be configured to indicate a second location of a third icon of the folder on the second home screen.

22. (Previously Presented) The electronic device of claim 20, wherein the one or more computer programs further cause the processor to be configured to display an animation in which the first application interface is gradually scaled down into the first location on the second home screen until the second home screen is displayed.

23. (Previously Presented) The electronic device of claim 17, wherein after detecting the preset second input and before displaying the second home screen, the one or more computer programs further cause the processor to be configured to determine, from prestored application icon location information, location information corresponding to the first icon, and wherein the location information comprises the second home screen.

24. (Previously Presented) The electronic device of claim 17, wherein after detecting the preset second input and before displaying the second home screen, the one or more computer programs further cause the processor to be configured to sequentially search home screens from the first home screen to a last home screen for the second home screen.

25. (Cancelled)
26. (Previously Presented) The electronic device of claim 17, wherein the one or more computer programs further cause the processor to be configured to: 
	display a third home screen; 
	receive a voice instruction of a user for searching a second application;
	open the second application and switch to a second application interface of the second application in response to the voice instruction; and 
	switch from the second application interface to a fourth home screen when detecting a preset third user input for exiting the second application interface,
	wherein the fourth home screen comprises a fourth icon of the second application, and 
	wherein the fourth home screen is different from the third home screen.

27. (Cancelled)
28. (Previously Presented) The electronic device of claim 17, wherein the preset second input comprises: 
	tapping a home key;
	tapping a back key; or 
	a predefined gesture operation for exiting the first application interface. 

29. (Previously Presented) The control method of claim 1, wherein the first user input comprises a name of the first application.

30. (Previously Presented) The control method of claim 1, wherein the result further comprises a locating identifier.

31. (Previously Presented) The electronic device of claim 17, wherein the first user input comprises a name of the first application.

32. (Previously Presented) The computer program product of claim 18, wherein the first user input comprises a name of the first application.

Allowable Subject Matter

Claims 1, 3-8, 17-18, 20-24, 26, and 28-32 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 04/28/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 17, and 18.

Claims 3-8, 20-24, 26, and 28-32:
	These claims incorporate the allowable subject matter of Claims 1, 17, and 18, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.